DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2021 and 12/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. (US 2015/0062220 A1) in view of Miyazaki et al. (US 2006/0255440 A1).
Regarding claims 1 and 8:
	Kashimura et al. disclose a liquid ejecting apparatus comprising:
	a liquid ejection head (print head unit 20) including a drive element (piezoelectric element 33), the liquid ejection head ejecting a liquid by a supply of a drive signal (drive signal 78: Figs. 6-7) to the drive element (paragraph 89); and
	a drive circuit (head drive circuit 44: Fig. 6) that outputs the drive signal (paragraph 119), wherein the drive circuit includes:
		a modulation circuit (drive IC 54) that modulates a base drive signal to output a modulation signal (paragraphs 105-112 & Fig. 6),
		amplifier circuit (switching circuit 55) that amplifies the modulation signal to output an amplified modulation signal (paragraphs 113-117 & Fig. 6),
		demodulation circuit (filter circuit 56) that demodulates the amplified modulation signal to output the drive signal (paragraphs 118-119 & Fig. 6), and
		a substrate (main substrate 50) on which the modulation circuit, the amplifier circuit, and the demodulation circuit are provided (Figs. 6, 10),
		wherein the substrate includes a base material (“glass epoxy substrate”) and a first layer (“copper foil”) laminated on a first face of the base material (paragraph 148 & Fig. 10), the first layer including a first propagation wire through which at least one of the amplified modulation signal and the drive signal propagates (Figs. 6, 10-11, 16).
	Kashimura et al. do not expressly disclose the features that the base material includes a metal and has a thickness greater than a thickness of the first layer.
	However, Miyazaki discloses an electric module (Fig. 5) having high rigidity and reduced manufacturing costs (paragraph 114) that comprises a substrate (multi-layer substrate 20: paragraph 73 & Figs. 5, 10D) including a metallic base material (core member 41: paragraph 51), a first layer (upper rank layer B) laminated on a first face of the base material 
	wherein the base material has a thickness greater than a thickness of the first layer (Figs. 5, 10C).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Kashimura et al.’s drive circuit module in the manner taught by Miyazaki, so as to provide a drive circuit having high rigidity and reduced manufacturing costs.  In doing so, an artisan would have found it obvious to form a first propagation wire that propagates one of Kashimura et al.’s amplified modulation signal and the drive signal.
Regarding claim 2:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the substrate includes a second layer (“copper foil”) laminated on a second face opposite to the first face of the base material (paragraph 148 & Figs. 10, 16),
	the second layer including a second propagation wire through which a signal different from a signal propagating through the first propagation wire propagates (Figs. 6, 16).
Regarding claim 4:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the drive circuit includes a relay circuit substrate (FPC 51) electrically coupled to the substrate and relaying propagation of the drive signal to the liquid ejection head (paragraph 65 & Figs. 4-6).
Regarding claim 5:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the amplifier circuit is positioned so as to overlap at least part of the base material in a direction normal to the first face (Fig. 10).
Regarding claim 6:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Kashimura et al. also disclose that the demodulation circuit is positioned so as to overlap at least part of the base material in a direction normal to the first face (Fig. 10).
Regarding claim 7:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, and Miyazaki et al. also disclose that the base material includes copper as the metal (paragraph 51).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashimura et al. as modified by Miyazaki et al., as applied to claim 1 above, and further in view of Anderson (US 2008/0079776 A1).
Regarding claim 3:
	Kashimura et al.’s modified apparatus comprises all the limitations of claim 1, but does not expressly disclose that a ground signal indicating a reference potential of the drive circuit is supplied to the base material.
	However, Anderson et al. disclose a liquid ejecting apparatus having a substrate (base substrate 10) made of a metallic material (paragraph 36), to which a ground signal indicating a reference potential is applied, so as to enable the substrate to provide a ground plane for electrical connections in drive circuitry (paragraph 36).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to apply a ground signal to the substrate in Kashimura et al.’s apparatus, as suggested by Anderson et al., for the purpose of providing a ground plane for the driver circuitry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        /SHELBY L FIDLER/Primary Examiner, Art Unit 2853